MILLIKEN, Judge
(concurring).
Upon the record presented in this case we concur in the result. However, we do not consider the authorities cited in Commonwealth v. Wise, Ky., 351 S.W.2d 491, rendered November 17, 1961, and relied upon here, to be limitations upon the supervisory powers of this Court. Rather, we view those precedents as more in the nature of self-restraints by this Court in exercising its supervisory powers — as efforts to respect and maintain the effectual functioning of local self-government with as little state interference as possible.
However, we believe it well to point out that this Court, like the highest court in any common law jurisdiction, has such supervisory powers, derived from the common law of England, as it may find essential for it to assure the effective administration of justice within this jurisdiction. 14 Am.Jur., Courts, Sections 264-274. The common law history of this development in England and the United States was traced by the Supreme Court in 1838 in Kendall v. United States, 12 Pet. 524, 9 L.Ed. at 1181. Section 110 of our Constitution is an express recognition of these supervisory powers and not a limitation of them.
PALMORE and STEWART, JJ., join in this view.